United States Bankruptcy Appellate Panel
                         For the Eighth Circuit
                     ___________________________

                             No. 17-6010
                     ___________________________

       In re: Douglas J. Coppess, As surety for Coppess Ventures, LLC

                            lllllllllllllllllllllDebtor

                           ------------------------------

                                  Zeljko Situm

                     lllllllllllllllllllllCreditor - Appellant

                                        v.

                              Douglas J. Coppess

                      lllllllllllllllllllllDebtor - Appellee
                                   ____________

               Appeal from United States Bankruptcy Court
                  for the District of Minnesota - St. Paul
                              ____________

                          Submitted: April 20, 2017
                            Filed: April 27, 2017
                               ____________

Before SCHERMER, FEDERMAN and SHODEEN, Bankruptcy Judges.
                        ____________

SCHERMER, Bankruptcy Judge
       Zeljko Situm (Creditor) appeals from the bankruptcy court’s1 order confirming
the Chapter 13 bankruptcy plan of Douglas J. Coppess (Debtor). We have
jurisdiction over this appeal from the final order of the bankruptcy court. For the
reasons that follow, we affirm. See 28 U.S.C. § 158(b).

                                BACKGROUND
       The Debtor commenced his bankruptcy case by filing a petition for relief under
Chapter 13 of the Bankruptcy Code. The Creditor objected to confirmation of the
Debtor’s Chapter 13 modified plan dated July 1, 2016 (Plan). The Debtor’s Plan
came before the bankruptcy court for confirmation and an evidentiary hearing was
held, at which the Creditor appeared. On February 22, 2017, the bankruptcy court
entered an order confirming the Plan.

                           STANDARD OF REVIEW
      We review the bankruptcy court’s findings of fact for clear error and its
conclusions of law de novo. State of Minnesota v. Moretto (In re Moretto), 440 B.R.
534, 536 (B.A.P. 8th Cir. 2010).

                                    DISCUSSION
       The Creditor asserts two bases for his appeal of the confirmation order. First,
the Creditor argues that the Plan should not have been confirmed because the Debtor
failed to provide the Creditor with his tax returns. As his second argument on appeal,
the Creditor contends the confirmation was improper because the value of the
Debtor’s real property located on Iglehart Avenue and Hague Avenue was
undervalued.




      1
             The Honorable Katherine A. Constantine, United States Bankruptcy
Judge for the District of Minnesota.

                                         -2-
      The Creditor did not provide us with a transcript of the relevant bankruptcy
proceedings, specifically the confirmation hearing. The Creditor did provide to us
two audio disks, one of which contained a recording of the first portion of the
confirmation hearing. A short recess was called during the confirmation hearing.
The first audio disk does not contain a recording of the portion of the confirmation
hearing after the recess. In fact, the second audio disk contains no content.

       The bankruptcy judge did not enter a written opinion setting forth her findings
of fact and conclusions of law after the confirmation hearing. Rather, she entered a
short order that referred to “the reasons set forth by the court on the record at the
conclusion of the evidentiary hearing.”

       Because the bankruptcy court stated her findings of fact and conclusions of law
on the record and we have no transcript of the court’s statements made during the
portion of the hearing during which she did so, there is no basis upon which we could
say that the bankruptcy court erred. We are unable to review the bankruptcy court’s
order. See Huonder v. Champion Milking Sys.,LLC (In re Huonder), 558 B.R. 303,
305 (B.A.P. 8th Cir. 2016) (appellate court was unable to review the bankruptcy
court’s findings of fact and conclusions of law because appellant did not provide a
transcript of court’s oral ruling); Carlson v. U.S. Bank, N.A. (In re Carlson), 519 B.R.
756, 757-58 (B.A.P. 8th Cir. 2014) (citing Schmidt v. United Bhd. of Carpenters and
Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987) (“It is important, if not essential,
to the reviewing court that an appellant . . . bring before this court all parts of the
proceedings below necessary for a determination of the validity of any claimed
error.”)), aff’d 600 Fed. Appx. 501 (8th Cir. 2015); Brown v. Bank of North Dakota
(In re Brown), 446 B.R. 270, 272 (B.A.P. 8th Cir. 2011) (order denying confirmation
of plan could not be reviewed where debtor failed to provide an adequate record of
the decision).

                                  CONCLUSION
      For the reasons stated, the decision of the bankruptcy court is affirmed.


                                          -3-